DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al., US 2015/0334336 in view of Teng, US 2009/0303209.

Regarding claim 1, Chiu discloses a display apparatus comprising: 
a display panel (with display panel; Figs. 1 and 6, element 194, and page 3, paragraph 48); 
an illuminance sensor (with sensor; Fig. 1, element 150, and plurality of sensors including a light sensor; pages 7-8, paragraphs 76-77); 

a controller configured to: based on an output of the illuminance sensor and a reference value and an output of the infrared sensor and a reference value, perform an operation corresponding to a combination of the output of the illuminance sensor and the output of the infrared sensor (with microprocessor, and based on a combination of data from multiple sensors, execute a control program and logical operations for the display system; page 14, paragraph 143, and pages 14-15, paragraph 145, and page 16, paragraph 161, and page 21, paragraph 212).
Chiu does not explicitly disclose operations based on an output of a sensor being less than or equal to a first reference value and an output of another sensor being greater than or equal to a second reference value.
In a related art, Teng does disclose operations based on an output of a sensor being less than or equal to a first reference value and an output of another sensor being greater than or equal to a second reference value (determining how signals received from a plurality of sensors compare to at least a first value and a second value, and wherein how these signal values compare to the preset/predetermined values, i.e. less/greater or equal, system can then perform operations accordingly; page 4, paragraphs 46 and 47).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Chiu and Teng by allowing sensor information to be compared with certain preset values when 

Regarding claim 2, Chiu in view of Teng discloses an infrared transmitter (Chiu; with sensor; Fig. 1, element 150, and plurality of sensors including as image sensor with infrared; pages 7-8, paragraphs 76-77, and including infrared transceiver; page 12, paragraph 117), wherein the controller is further configured to control the infrared transmitter to transmit infrared rays (Chiu; IR transceiver for transmitting IR radiation/rays; page 12, paragraph 123, and IR camera as well; page 16, paragraph 155) based on the output of the illuminance sensor being less than or equal to the first reference value (Chiu; operations performed based on comparisons of sensor data with reference values; page 14, paragraph 143, and Teng; comparisons with values being less/greater or equal, system can then perform operations accordingly; page 4, paragraphs 46 and 47).

Regarding claim 3, Chiu in view of Teng discloses the infrared sensor, based on receiving the infrared rays transmitted by the infrared transmitter that are reflected from an obstacle, detects the reflected infrared rays (Chiu; IR transceiver for transmitting and receiving IR radiation/rays; page 12, paragraph 123, and IR camera as well; page 16, paragraph 155), and the controller is further configured to compare the output of the infrared sensor that has detected the reflected infrared rays with the second reference value (Chiu; operations performed based on comparisons of sensor data with reference 

Regarding claim 4, Chiu in view of Teng discloses based on the output of the illuminance sensor being greater than the first reference value or the output of the infrared sensor being less than the second reference value, the controller is further configured to adjust a brightness of an image displayed on the display panel based on the output of the illuminance sensor (Chiu; operations performed based on comparisons of sensor data with reference values; page 14, paragraph 143, including adjustment of a brightness; page 3, paragraph 49, and page 7, paragraph 71, and page 20, paragraph 206, and Teng; comparisons with values being less/greater or equal, system can then perform operations accordingly; page 4, paragraphs 46 and 47).

Regarding claim 5, Chiu in view of Teng discloses based on the output of the illuminance sensor being less than or equal to the first reference value, the controller is further configured to suspend adjusting the brightness of the image displayed on the display panel (Chiu; operations performed only when comparisons of sensor data with reference values yield a certain result, i.e. not performed otherwise; page 14, paragraph 143, including adjustment of a brightness; page 3, paragraph 49, and page 7, paragraph 71, and page 20, paragraph 206, and Teng; comparisons with values being less/greater or equal, system can then perform operations accordingly; page 4, paragraphs 46 and 47).

Regarding claim 6, Chiu in view of Teng discloses the infrared sensor detects an infrared signal transmitted from a remote controller (Chiu; from a remote control; page 4, paragraph 52, and page 12, paragraphs 117, 119, and 121), and based on the output of the illuminance sensor being greater than the first reference value or the output of the infrared sensor being less than the second reference value, the controller is further configured to perform an operation corresponding to the infrared signal transmitted from the remote controller (Chiu; operations performed based on comparisons of sensor data with reference values; page 14, paragraph 143, and wherein certain signals can be utilized based on parameters relating to a comparison; page 14, paragraph 144, and operations from the remote control signal; page 4, paragraph 52, and Teng; comparisons with values being less/greater or equal, system can then perform operations accordingly; page 4, paragraphs 46 and 47).

Regarding claim 8, Chiu in view of Teng discloses an impact sensor (Chiu; with pressure sensor; page 8, paragraph 77, and page 14, paragraph 140), wherein, based on an output of the impact sensor being greater than or equal to a third reference value, the output of the illuminance sensor being less than or equal to the first reference value, and the output of the infrared sensor being greater than or equal to the second reference value, the controller is further configured to perform an operation corresponding to a combination of the output of the impact sensor, the output of the illuminance sensor, and the output of the infrared sensor (Chiu; based on a combination of data, i.e. at least a first, second, third, etc., from multiple sensors, execute a control 

Regarding claim 9, Chiu in view of Teng discloses the controller is further configured to control the infrared transmitter to transmit infrared rays based on the output of the impact sensor being greater than or equal to the third reference value and the output of the illuminance sensor being less than or equal to the first reference value (Chiu; IR transceiver for transmitting IR radiation/rays; page 12, paragraph 123, and IR camera as well; page 16, paragraph 155, and operations performed based on comparisons of sensor data with reference values; page 14, paragraph 143, and Teng; comparisons with values being less/greater or equal, system can then perform operations accordingly; page 4, paragraphs 46 and 47).

Regarding claim 10, Chiu in view of Teng discloses the impact sensor comprises an acceleration sensor (Chiu; with speed sensor as well; page 8, paragraph 78, and page 19, paragraph 185, and page 20, paragraph 200).

Claim 15, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.
Claim 16, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 2 and 3.
17, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claim 18, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.
Claim 20, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al., US 2015/0334336 in view of Teng, US 2009/0303209 and further in view of Hagiwara et al., US 2003/0043181.

Regarding claim 7, Chiu in view of Teng discloses all the claimed limitations of claim 2, as well as the infrared sensor detects an infrared signal transmitted from a remote controller (Chiu; from a remote control; page 4, paragraph 52, and page 12, paragraphs 117, 119, and 121).  
Chiu in view of Teng does not explicitly disclose based on the output of an infrared sensor having a specific pattern, the controller is further configured to perform an operation corresponding to the infrared signal transmitted from a remote controller.  
In a related art, Hagiwara does disclose based on the output of an infrared sensor having a specific pattern, the controller is further configured to perform an operation corresponding to the infrared signal transmitted from a remote controller (based on a received signal from an IR remote control having a specific pattern, specific operation can be performed; page 5, paragraph 76).  


Claim 19, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al., US 2015/0334336 in view of Teng, US 2009/0303209 and further in view of Kim et al., US 2016/0007084.

Regarding claim 11, Chiu in view of Teng discloses all the claimed limitations of claim 8, as well as based on the output of the illuminance sensor being greater than the first reference value or the output of the infrared sensor being less than the second reference value, and the output of the impact sensor being greater than or equal to a fourth reference value (Chiu; operations performed based on comparisons of sensor data with reference values; page 14, paragraph 143, and Teng; comparisons with values being less/greater or equal, system can then perform operations accordingly; page 4, paragraphs 46 and 47).  

In a related art, Kim does disclose a controller is further configured to perform a mirroring operation with a mobile device (operations performed to mirror an image from a mobile device onto a television; pages 3-4, paragraph 49).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Chiu, Teng, and Kim by allowing specific operations to be performed by the system, including mirroring operations, in order to provide an improved method and an apparatus for sharing data of an electronic device based on user convenience (Kim; page 1, paragraph 7).

Regarding claim 12, Chiu in view of Teng and Kim discloses the controller is further configured to perform the mirroring operation by receiving an image signal from the mobile device adjacent to the display apparatus or transmitting an image signal to the mobile device (Kim; image from mobile device is transmitted to the television; pages 3-4, paragraph 49, and with devices that are adjacent; Fig. 1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al., US 2015/0334336 in view of Teng, US 2009/0303209 and further in view of Millen, US 2015/0215407.

13, Chiu in view of Teng discloses all the claimed limitations of claim 6, as well as the infrared transmitter transmits infrared rays (Chiu; IR transceiver for transmitting and receiving IR radiation/rays; page 12, paragraph 123, and IR camera as well; page 16, paragraph 155).  
Chiu in view of Teng does not explicitly disclose transmission in a band overlapping with a band of infrared rays transmitted by the remote controller.  
In a related art, Millen does disclose transmission in a band overlapping with a band of infrared rays transmitted by the remote controller (system can have wireless transceivers that operate in the same band, i.e. overlapping; page 6, paragraph 41, and wherein these transceivers relate to IR transceivers; page 3, paragraph 28, and page 4, paragraph 33, and with remote controls; page 3, paragraph 27).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Chiu, Teng, and Millen by allowing remote control IR signals to be in a band overlapping with other wireless signals, in order to provide an improved system and method for a media content and control module that communicates wirelessly with media content sources and media presentation devices (Millen; page 1, paragraph 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al., US 2015/0334336 in view of Teng, US 2009/0303209 and Millen, US 2015/0215407 and further in view of Kim et al., US 2017/0366778 (herein Kim2).

14, Chiu in view of Teng and Millen discloses all the claimed limitations of claim 13, as well as a controller is further configured to generate an infrared signal (Chiu; IR transceiver for transmitting and receiving IR radiation/rays; page 12, paragraph 123, and IR camera as well; page 16, paragraph 155).  
Chiu in view of Teng and Millen does not explicitly disclose an infrared signal including a control signal for a set-top box connected to the display apparatus, and control the infrared transmitter to transmit the infrared signal to the set-top box.  
In a related art, Kim2 does disclose an infrared signal including a control signal for a set-top box connected to the display apparatus, and control the infrared transmitter to transmit the infrared signal to the set-top box (based on received signal from a remote control, system can output IR signal to a corresponding device; page 4, paragraphs 60 and 63, and to STB connected to display; page 3, paragraph 50, and page 5, paragraph 68, and with remote control IR signal; page 7, paragraphs 90 and 95).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Chiu, Teng, Millen, and Kim2 by allowing remote control IR signals to be forwarded to appropriate devices, in order to provide a display apparatus capable of receiving a remote control signal from a remote controller for a different apparatus and outputting a converted remote control signal and a control method thereof (Kim2; page 1, paragraph 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDY A FLYNN/Primary Examiner, Art Unit 2424